t c memo united_states tax_court jorge v and carol a geaga petitioners v commissioner of internal revenue respondent docket no filed date jorge v geaga pro_se roger p law for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined a deficiency of dollar_figure in petitioners' federal income taxes for and a penalty of dollar_figure under sec_6662 all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated the issue for decision is whether petitioners are liable for the penalty as determined by respondent findings_of_fact petitioners resided in los angeles california at the time that they filed their petition on date petitioner jorge v geaga petitioner wrote to the department of the treasury with respect to a notice that he owed federal income taxes and a penalty for explaining petitioner's theories why certain items should be deductible notwithstanding contrary legal precedent and requesting a hearing before a tax_court judge thereafter petitioner commenced an intensive letter- writing campaign concerning the amounts that he wished to claim as business deductions over the years petitioner's letters became increasingly threatening and accusatory demanded greater refunds and repeated his request for a hearing before a tax_court judge petitioners filed two prior cases in this court docket no with respect to their federal income taxes for and docket no with respect to their federal income taxes for the petition in docket no was filed date that case was set for trial but was continued on respondent's motion without objection by petitioners on date a decision was entered in that case pursuant to a stipulation signed by petitioners as a result of allowance of a loss carried back from the settlement reflected an overpayment for the petition in docket no was filed date that case was set for trial but prior to the trial date the parties agreed to a settlement a decision was entered date pursuant to a stipulation signed by petitioners the stipulated decision reflected a deficiency of dollar_figure for after settlement of the cases for and disputes between petitioners and the internal_revenue_service irs continued as a result of collection efforts by the irs relating to petitioners' liabilities for and in date petitioners prepared their federal_income_tax return for on line of that return they claimed a dollar_figure business loss and inserted see appendix a petitioners offset their combined wages and salaries income of dollar_figure with this alleged loss resulting in a claimed overpayment of dollar_figure in appendix a they explained that they were claiming a loss of dollar_figure that was disallowed on their tax_return and dollar_figure that was disallowed on their tax_return attached to their tax_return was a statement dated date as follows please note that i have assigned the dollar_figure overpayment for to pay for the dollar_figure acs plan installments for the payment dates apr may june jul aug and sep i am sending a copy of this statement to the acs plan office and to congressman becerra's office in the instance the irs decides to contest the loss deduction i have claimed let this document serve as proof that i waive my rights to an appeal before the irs and directly request a tax_deficiency statement so i can file for a hearing before the u s tax_court please furnish appropriate citations of sections of the u s tax code which are used to justify denial of the deductions i have claimed on date a problem resolution specialist for the irs sent to petitioner a letter containing the following paragraphs this is in response to your letter to me dated date regarding your original inquiry on date you stated that you believe that the internal_revenue_service can overturn the decisions made by the united_states tax_court on your and cases unfortunately that is not true a taxpayer's purpose in filing a petition with tax_court is to appeal an internal_revenue_service determination to a higher authority we must accept the decision of the tax_court whether it is in our favor or in the taxpayer's favor the taxpayer however can appeal the decision to a higher court if he has not signed the decision document the decision document that you signed is legally binding and it cannot be retracted although we could not overturn the tax_court decision you have been allowed to take the dollar_figure deduction from your taxes you claimed that deduction as a business loss on your tax_return and it was allowed without being audited the loss offset most of your earnings for that year and resulted in no tax being due the credit that was created by your withholding dollar_figure was applied to the balance on your and taxes dollar_figure for and dollar_figure for you are making monthly payments on the balance still owing for but i must inform you that interest will continue to accrue until the account is paid in full on date the statutory notice for was sent to petitioners the dollar_figure deduction was disallowed and a small adjustment was made to petitioners' itemized_deductions the petition was filed date in which petitioners allege irs knowingly and intentionally accepted deductions claimed in which were incurred in and in violation of federal_law court is requested to reverse decisions on dockets and irs consciously and intentionally violated the constitutional rights of the petitioners in securing these decisions damages are claimed by the petitioners against the irs named employees of the irs in the amount of dollar_figure for a violation of constitutional rights b unlawful and abusive actions by the irs resulting in extreme anxiety to the petitioners c imposing a lien on the petitioners causing extreme anxiety on the petitioners and dependent parent who passed away of a stroke on date after the petition was filed petitioners filed a motion for leave to amend petition to increase their claim to damages by dollar_figure million which was denied a motion to vacate denial of motion to amend petition which was denied a motion to schedule trial date requesting an expedited hearing which was granted a motion for ruling on the incompleteness of the notice_of_deficiency which was denied a motion to dismiss respondent's claim allegedly forfeited as a result of the date letter which was denied and a motion to reverse decisions in docket nos and which was denied they also sent to the court several other items of correspondence concerning their claims during the pretrial process petitioners were warned by the court concerning the provisions of sec_6673 opinion in this case it is apparent from the allegations of their petition and from their correspondence that petitioners knew they were not entitled to the deduction of dollar_figure claimed on their return as early as date petitioner had written a letter acknowledging that the disputed deductions first taken on his return for were contrary to legal precedent from petitioner's correspondence and his statements at trial it appears that the dispute involved whether certain payments must be capitalized rather than deducted in the years paid on the return filed early in they claimed the erroneous deduction expressly for the purpose of securing a hearing before the court in which they would attack the settlements for and into which they had entered in they neither appealed nor directly attacked by motion the decisions in the earlier cases approximately a year after the filing of petitioners' return for an irs problem resolution specialist sent to petitioners a letter dated date ambiguously stating that the deduction claimed on petitioners' return was being allowed petitioners claim that the irs thereby forfeited the right to disallow the deduction their position has no merit see 381_us_68 353_us_180 526_f2d_1 9th cir affg tcmemo_1974_243 petitioners also claim that they were damaged by employees of the irs we have refrained from quoting at length their reckless and inflammatory rhetoric because to do so would be to exacerbate an unfortunate situation the record does not substantiate petitioners' accusations of misconduct on the part of irs employees the only bona_fide issue in this case is applicability of the sec_6662 penalty sec_6662 provides in pertinent part as follows sec_6662 imposition of accuracy-related_penalty a imposition of penalty --if this section applies to any portion of an underpayment_of_tax required to be shown on a return there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies b portion of underpayment to which section applies --this section shall apply to the portion of any underpayment which is attributable to or more of the following negligence or disregard of rules or regulations any substantial_understatement_of_income_tax c negligence --for purposes of this section the term negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard includes any careless reckless or intentional disregard to the extent that the penalty is attributable to a substantial_understatement_of_income_tax under sec_6662 or to a position contrary to rules or regulations under sec_6662 it may be reduced if relevant facts are adequately disclosed in a statement attached to the return the provision for reduction however requires that the taxpayer's position have a reasonable basis sec_6662 sec_1_6662-3 income_tax regs there is no indication that petitioners ever sought professional advice concerning their deductions or the procedural means for vacating decisions they rejected the explanations of the irs and ultimately of the court out of hand they did not have a reasonable basis for their position on their return the underpayment of their taxes for is due to intentional disregard of applicable rules and the sec_6662 penalty is sustained in full prior to and during the trial in this matter petitioners acknowledged that the dollar_figure deduction was improper and that the court does not have jurisdiction to award the damages that they seek they claim that they are merely bringing the issues before the court to secure findings that would support their charges against the irs although the court warned petitioners of the applicability of sec_6673 to frivolous or groundless claims respondent has not requested a penalty under that section and we have decided not to impose one at this time on our own motion petitioners are again cautioned however that if they pursue further action in this court based on the same groundless claims a penalty may well be imposed on them decision will be entered for respondent
